WHATLEY, Judge.
Jose Hernandez Garcia argues, and the State concedes, that the trial court erred in dismissing his motion to withdraw plea because he filed a notice of appeal before the court ruled on his motion. Florida Rule of Appellate Procedure 9.020(h)(3) provides in pertinent part that a pending motion to withdraw plea “shall not be affected by the filing of a notice of appeal from a judgment of guilt. In such instance, the notice of appeal shall be treated as prematurely filed and the appeal held in abeyance until the filing of a signed, written order disposing of such motion.”
Accordingly, we reverse the order dismissing Garcia’s motion to withdraw plea *619and remand with directions for the trial court to rule on said motion.
Reversed and remanded with directions.
ALTENBERND, C.J., and NORTHCUTT, J., concur.